Citation Nr: 0202534	
Decision Date: 03/19/02    Archive Date: 03/25/02

DOCKET NO.  01-02 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
pension benefits in the amount of $3,824.00.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to March 
1970.

This matter comes to the Board of Veterans Appeals (Board) on 
appeal from an August 2000 decision of the Department of 
Veterans Affairs (VA) Regional Office  in North Little Rock, 
Arkansas (RO) which determined that the veteran was indebted 
to VA in the amount of $14,661.04 due to overpayment of VA 
pension benefits.  In November 2000, the RO determined that 
the amount of the overpayment and corresponding indebtedness 
of the veteran to VA was in the amount of $3,824.00.  

On December 15, 2000, the veteran testified at a personal 
hearing at the RO.  On December 18, 2000, the RO's Committee 
on Waivers and Compromises (COWC) issued a decision which 
denied the veteran's request for a waiver of the indebtedness 
of $3,824.00.  In October 2001, the veteran testified before 
the undersigned at a personal hearing conducted at the North 
Little Rock RO.  


FINDINGS OF FACT

1.  In June 1996, the RO issued a rating action which granted 
the veteran's claim for pension benefits, effective April 12, 
1993.  The veteran was informed by VA that that the amount of 
his pension depended on the amount of his family income and 
that he was to report any changes to this income.  

2.  As of January 1997, the veteran's VA pension benefits 
were $371.00 per month, based upon a report of no income for 
his spouse.  

3.  In April 2000, the veteran and his spouse provided 
verification of their 1997 income, showing the veteran's 
interest income and his spouse's receipt of payments from the 
Arkansas Employment Security Department and Social Security 
benefits.
In May 2000, VA received information concerning the interest 
income received by the veteran in 1997, 1998 and 1999.

4.  Due to overpayment of VA nonservice-connected pension 
benefits, indebtedness in the amount of $14, 661.04 was 
created.  The charged indebtedness was subsequently reduced 
to $3,824.00.

5.  Recovery of the indebtedness, $3,824.00 plus interest, 
would result in undue hardship to the veteran.


CONCLUSION OF LAW

Recovery by VA of the indebtedness in the amount of $3,824.00 
would be against the principle of equity and good conscience.  
38 U.S.C.A. §§ 5302, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102, 1.962, 1.965 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking waiver of recovery of indebtedness to 
VA which was created when he failed to promptly report 
changes to his family income.  He has stated that he was 
misled by information provided to him by VA employees.  He 
asserts, in essence, that requiring him to repay the debt 
would cause him financial hardship.

In the interest of clarity, the factual background of this 
case will initially be set forth.  The relevant law and VA 
regulations will then be briefly reviewed.  Finally, the 
Board will analyze the veteran's request for a waiver and 
render a decision.


Factual background

In June 1996, the RO issued a rating decision which had 
granted the veteran's claim for nonservice-connected pension 
benefits.  An award letter dated July 5, 1996 notified the 
veteran of the amount of his award.  The award of pension 
benefits was made effective as of April 12, 1993; however, 
effective January 1, 1994, the award was reduced to $0.00 
because his total annual combined family income had exceeded 
the income limits set by law for the payment of VA 
nonservice-connected pension benefits.  The July 1996 award 
letter explained that this combined family income included 
his wife's wages and SSA benefits for the veteran and his two 
sons.  

On November 4, 1996, the veteran re-applied for pension 
benefits, explaining that his family income had fallen below 
the Federal guidelines because his wife had lost her income.  
The veteran began to receive nonservice-connected pension 
benefits in the amount of $371.00 per month.  That amount was 
based upon combined family income which included no reported 
income for his spouse.  

The January 1997 award  letter from VA specifically noted 
that the amount of the veteran's nonservice-connected pension 
benefits depended on the amount of his family income and 
informed him that he was to report any changes to that 
income.  He was also provided a VA Form 21-8768, which 
informed him that he was required to provide prompt notice of 
any changes to his income or net worth and that a failure to 
provide this prompt notice would result in the creation of an 
overpayment, which would be subject to recovery.

In April 2000, the veteran and his spouse provided 
verification of their 1997 income, showing that he had 
received interest income.  It also reflected his spouse's 
receipt of payments from the Arkansas Employment Security 
Department, which reportedly ended in July 1997.  The veteran 
informed VA that he would no longer be receiving SSA 
benefits, effective June 2000.  In May 2000, he provided 
information concerning interest income received in 1997, 1998 
and 1999.  Because the RO found that the veteran had failed 
to promptly report changes to his family income, an 
overpayment in the amount of $14,661.04 was created.  This 
appeal followed.  

In September 2000, VA received information from the Arkansas 
Employment Security Department that the veteran's spouse had 
received her last benefit check in July 1997.  It was also 
clarified that she had never worked for the Arkansas Highway 
Department; rather she had received a one-time payment 
$700.00 for the purchase of a right-of-way.  In November 
2000, the veteran notified VA that his spouse had left their 
home on approximately August 7, 2000 and that he was no 
longer contributing to her support.  Based on this additional 
information, the RO issued a decision which reduced the 
amount of the overpayment to $3,824.00.

The veteran testified at a hearing at the RO in December 
2000.  He indicated that he had not understood the 
requirement to report his wife's income.  He stated that he 
had been told by various VA employees that he only had to 
report his own income.  He also claimed that he did not know 
that bank interest was countable as income, so he had failed 
to report it.

The veteran testified at an October 2001 personal hearing at 
the RO which was chaired by the undersigned.  He reiterated 
that he had been unaware that he had to report his wife's 
income.  He again noted that he had been told by VA employees 
that he only had to report his own income.

Relevant law and regulations

Pension benefits

Disability pension will be paid to each veteran of a period 
of war who meets statutorily-defined service, net worth, and 
annual income requirements; and who his permanently and 
totally disabled from nonservice-connected disability not the 
result of willful misconduct.  38 U.S.C.A. §§ 1502, 1503, 
1521 (West 1991).

The purpose of VA pension benefits is to provide a 
subsistence income for veteran's of a period of war who are 
totally disabled and who are otherwise unable to maintain a 
basic, minimal income level.  Pension benefits are based upon 
total family income and the amount of pension benefits is 
adjusted based upon the number of dependents the veteran 
supports.  Recipients of pension income are required to 
report any changes in income and number or status of their 
dependents in a timely fashion.  38 U.S.C.A. §§ 1521, 1522 
(West 1991).

Equity and good conscience

The law provides that there shall be no collection of an 
overpayment, or any interest thereon, which results from 
participation in a benefit program administered by VA when it 
is determined by a Committee that collection would be against 
equity and good conscience.  The term "overpayment" refers 
only to those benefit payments made to a designated living 
payee or beneficiary in excess of the amount due or to which 
such payee or beneficiary is entitled.  38 U.S.C.A. § 5302(a) 
(West 1991); 38 C.F.R. § 1.962 (2001).

Absent fraud, misrepresentation, or bad faith, a waiver of 
indebtedness may be authorized in a case in which collection 
of the debt would be against equity and good conscience.  
38 U.S.C.A. § 5302(b) (West Supp. 2001); 38 C.F.R. §§ 1.962, 
1.963, 1.965 (2001).  In essence, "equity and good 
conscience" means fairness to both the appellant and to the 
government.  "Equity and good conscience" involves a 
variety of elements.  The list of elements contained in the 
regulation is not, however, all inclusive.  See Ridings v. 
Brown, 6 Vet. App. 544, 546 (1994).  Particular emphasis, 
however, is placed upon the elements of fault of the debtor 
and undue hardship.  38 C.F.R. § 1.965(a).  The elements to 
be considered are:

(1) Fault of the debtor.  Where the actions of the debtor 
contribute to creation of the debt.  (2) Balancing of faults.  
Weighing fault of the debtor against VA fault.
(3) Undue hardship.  Whether collection would deprive debtor 
or family of basic necessities.  (4) Defeat the purpose.  
Whether withholding of benefits or recovery would nullify the 
objective for which benefits were intended.  (5) Unjust 
enrichment.  Failure to make restitution would result in 
unfair gain to the debtor.
(6) Changing position to one's detriment.  Reliance on VA 
benefits results in the relinquishment of a valuable right or 
incurrence of a legal obligation.  See 38 C.F.R. § 1.965 
(2001).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West Supp. 2001).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001); 
38 C.F.R. § 3.102 (2001).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that "a veteran need 
only demonstrate that there is 'an approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Initial matter - the VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2001)].  This law redefines 
the obligations of VA with respect to the duty to assist.  
The VCAA also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 2001) 
[codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
the provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for the reasons expressed immediately below finds 
that the development of this claim has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claims.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  Recently enacted regulations further define 
VA's notification and assistance responsibilities.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The Board finds that VA has met its duty to notify the 
veteran in the development of the claim.  He was informed of 
the pertinent laws and regulations in the January 2001 
Statement of the Case and in the April 2001 Supplemental 
Statement of the Case.  He has been provided ample 
opportunity to present his arguments: he  appeared and 
testified at a personal hearing at the RO in December 2000 
and at a hearing before the undersigned in October 2001.

The Board is aware of no evidentiary or procedural 
development which must be taken to comply with the VCAA, and 
the veteran and his representative have pointed to none.  In 
sum, there is nothing further that can be done with respect 
to this matter under the VCAA.  The case now stands ready for 
Board review.

Discussion

(i) Creation of the indebtedness

There is no question that there was an overpayment of VA 
benefits.  The Board must initially determine whether that 
indebtedness was validly created.

The United States Court of Appeals for Veterans Claims (the 
Court) has held that before adjudicating a waiver 
application, the lawfulness of a debt must first be decided.  
See Schaper v. Derwinski, 1 Vet. App. 430, 434-35 (1991).  VA 
General Counsel has reinforced this obligation by holding 
that where the validity of the debt is challenged that issue 
must be developed before the issue of entitlement to a waiver 
of the debt can be considered.  See VAOPGCPREC 6-98.  Under 
38 U.S.C.A. § 7104(c) (West 1991), the Board is bound by the 
precedent opinions that are issued by the Office of the 
General Counsel.

An audit was issued to the veteran in February 2001.  The 
file indicates that the veteran received nonservice-connected 
benefits based upon his report of his family income that had 
not included monies received by his spouse.  The audit 
calculations appear to be accurate.  The February 2001 audit 
indicated an overpayment of $5,705.60.  However, $1,881.60 
was waived by the RO (see the February 26, 2001 letter from 
the RO), leaving the remaining indebtedness of $3,824.00.  
The veteran was notified of the RO's calculations of his debt 
at each stage of the creation of the debt and the record 
shows that the veteran in fact received money which was not 
due to him.  

A review of the record shows that some past confusion existed 
over the payment of $700.00 from the Arkansas State Highway 
Department.  That amount was initially   
calculated by VA as income earned by the veteran's spouse.  
However, the veteran contacted the RO and made it clear that 
his spouse was never employed by the Arkansas Highway 
Department and that the $700.00 was result of a land 
transaction involving the purchase of a right-of-way.  That 
matter has been resolved.

The Board concludes that the debt at issue, in the amount of 
$3,824.00, was validly created.

(ii)  Fraud, misrepresentation or bad faith

If there is an indication of fraud, misrepresentation or bad 
faith in the creation of indebtedness, waiver of the debt is 
automatically precluded, and further analysis is not 
warranted.  See 38 U.S.C.A. § 5302 (West 1991 & Supp. 2001); 
38 C.F.R. § 1.964 (2001).  

The RO Committee on Waivers and Compromises found that the 
appellant had demonstrated fraud, misrepresentation of a 
material fact or bad faith.  Notwithstanding this, the Board 
is obligated to do a de novo review of all aspects of the 
case, and is not bound by any determination of the RO in that 
regard.  Indeed, the Court has held that the Board must 
independently address this preliminary consideration before 
addressing whether waiver would be appropriate under the 
applicable criteria of 38 C.F.R. § 1.965(a) (2001).  See 
Ridings v. Brown, 6 Vet. App. 544 (1994).

A review of the record makes it clear that there was no 
fraud, misrepresentation of a material fact or bad faith on 
the part of the appellant.  The record contains absolutely no 
indication that the veteran had any improper intent in the 
creation of this debt.  Rather, the evidence indicates that, 
at worst, he misunderstood his responsibilities.  The 
evidence of record does not support the conclusion that the 
veteran purposely sought to obtain monies to which he was not 
entitled.  Therefore, it is appropriate to proceed to 
consider the issue of waiver of the veteran's remaining debt 
to VA.


(iii)  Equity and good conscience

As discussed above, waiver of an indebtedness may be 
authorized if collection of the debt would be against equity 
and good conscience.  See 38 U.S.C.A. § 5302(b) (West Supp. 
2001); 38 C.F.R. § 1.964 (2001).  In essence, "equity and 
good conscience" means fairness to both the appellant and to 
the government.

As discussed above, "equity and good conscience" involves a 
number of elements.  The elements to be considered are (1) 
fault of the debtor; (2) balancing of faults; (3) undue 
hardship; (4) defeat the purpose; (5) unjust enrichment; and 
(6) changing position to one's detriment.  38 C.F.R. § 1.965.  
The list of elements contained in the regulation is not, 
however, all inclusive.  The Board will separately discuss 
the six elements.  See Ridings, supra.

(1)  By "fault of the debtor" is meant the actions of the 
debtor which contributed to the creation of the debt.  
38 C.F.R. § 1.965(a)(1).

With respect to the element of the appellant's fault, the 
Board finds that the appellant was at fault in the creation 
of this debt.  Despite having been informed in writing on 
more than one occasion that he was required to report all 
family income and changes to that income, the appellant 
admittedly neglected to report all of his family's earned 
income for the period in question.  Therefore, it is 
determined that he was at fault in the creation of this debt.

(2)  Balancing the fault of the veteran against the fault of 
VA.  In the instant case, the Board finds no evidence of 
fault on the part of VA in the creation of this debt.  VA 
informed the appellant of the requirements to report all 
income and of the consequences for the failure to do so.  The 
overpayment was promptly created as soon as it came to the 
attention of VA that the appellant had not reported all of 
his income.  

(3)  With respect to the element of undue hardship, the Board 
finds that the evidence does demonstrate that collection of 
the debt would deprive the appellant of basic necessities.  
The veteran submitted Financial Status Reports in September 
and December 2000 and in January and April 2001.  While the 
exact amounts have slightly varied, these have consistently 
shown that his monthly expenses exceed his monthly income.  
His expenses have ranged from $71.00 to $304.00 higher than 
his income, which consists solely of his SSA and VA benefits.  
The veteran testified at his personal hearing in October 2001 
concerning his present circumstances.  See the hearing 
transcript, page 10.  The Board has no reason to doubt the 
veteran's sworn testimony.

(4)  The purpose of the VA nonservice-connected pension was 
to provide the appellant with enough funds to meet his basic 
needs.  Requiring him to repay the charged indebtedness would 
defeat the purpose of providing the benefit, as it would 
deprive him of the ability to pay for basic necessities.  
Therefore, collecting this debt could result in defeating the 
purpose for which the benefit was intended.

(5)  With regard to unjust enrichment, there is no question 
that the appellant received monies to which he was not 
entitled under the law.

(6)  The veteran has argued that this overpayment was created 
because he had relied upon misinformation provided to him by 
VA employees to the effect that he did not have to report any 
income except his own.  However, there is no indication in 
the record that the appellant relied upon the VA or any 
assurance made by VA to his detriment.  The evidence makes it 
abundantly clear that the veteran was informed specifically 
and repeatedly of the responsibility of reporting changes in 
his family income, and that he failed to do so.  

The reported conversations with a VA employee are contrary to 
the record taken as a whole.  See Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997) [recognizing the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."]  The evidence of 
record clearly indicates that the veteran received numerous 
notices over the years that he was to report changes in his 
family income.  Clearly, the evidence of record suggests that 
the veteran was well aware of the requirement to report his 
family income and not just his own.  It strikes the Board as 
most unusual that this veteran would call VA to ask whether 
family income had to be reported when it had been made 
perfectly clear in numerous previous communications from VA 
that it indeed  had to be reported.  Moreover, there is 
absolutely no evidence in the record, aside from the 
veteran's contentions, that the alleged conversations ever 
took place.  There is no report of contact in the file that 
would suggest that the veteran ever called VA or spoke to VA 
employees to inquire about his responsibility to report his 
family income.  Therefore, there is no indication in the 
record that the appellant relied upon the VA to his 
detriment.

The Board observes in passing that even if the veteran had 
relied on misinformation communicated to him by VA (and as 
indicated above there is no evidence to that effect), such 
does not absolve him of responsibility to comply with the 
provisions of the law.  The Court has held "erroneous advice 
given by a government employee cannot be used to estop the 
government from denying benefits."  See McTighe v. Brown, 7 
Vet. App. 29, 30 (1994); Office of Personnel Management v. 
Richmond, 496 U.S. 414, 424 (1990) [the payment of Government 
benefits must be authorized by statute; therefore, erroneous 
advice given by a Government employee cannot be used to estop 
the Government from denying benefits]. 

The Board further observes that even if the veteran did not 
read the instructions from VA, persons dealing with the 
Government are charged with knowledge of federal statutes and 
lawfully promulgated agency regulations "regardless of 
actual knowledge of what is in the [r]egulations or of the 
hardship resulting from innocent ignorance."  See Morris v. 
Derwinski, 1 Vet. App. 260, 265 (1991) [citing Fed. Crop Ins. 
Corp. v. Merrill, 33 U.S. 380, 384-385, 68 S. Ct. 3, 92 L. 
Ed. 10 (1947)].  

The Board has identified no additional factors which could be 
considered in connection with this matter, and neither the 
veteran, his accredited representative and the RO have 
pointed to any such factors.

Conclusion

After carefully reviewing all of the evidence of record, the 
Board finds that recovery of the appellant's debt may be 
waived under the standard of equity and good conscience.  It 
is true that there was fault on the part of the appellant in 
the creation of this indebtedness and he received monies from 
the government to which he was not entitled.  However, the 
evidence of record shows that recovery would cause him a 
financial hardship and could deprive him of the basic 
necessities of life.  This outcome would defeat the purpose 
of the nonservice-connected pension benefit.  The Board 
believes that this matter is in equipoise and that the 
benefit of the doubt rule, explained above, is therefore 
applicable in this case.  See 38 U.S.C.A. § 5107 (West Supp. 
2001); 38 C.F.R. § 3.102 (2001).  

In summary, based on its review of the relevant evidence in 
this matter, and for the preceding reasons and bases, it is 
the decision of the Board that a waiver of recovery of the 
indebtedness in the amount of $3,824.00 is granted, based on 
the standard of equity and good conscience.


ORDER

Waiver of recovery of indebtedness in the amount of $3,824.00 
is granted.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

